Ellison, J.
Prom the evidence, the substance of which we have stated, we are of the opinion that the court erred in ruling that the speaking of the slanderous words charged was privileged on the ground of having been spoken to a justice of the peace, an officer authorized to issue warrants for arrest for felony ánd search warrants. The testimony so far as it was permitted to be heard, showed without question that defendant, at time of speaking the words, was not consulting with the justice of the peace as an officer of the law, but was merely conversing with him as with any other individual. He refused the assistance or interposition of legal process and his conduct showed so far as it has been developed that he did not desire the aid of the law or the assistance or advice of the law’s officers.
*225It is not necessary to pass upon the ruling requiring plaintiff to elect since if' defendant’s words were spoken at the different times referred to in evidence, or, if the same words were spoken under different circumstances and plaintiff wishes to rely upon such'condition of ,his case it can be properly made by amendment of the petition.
The judgment is reversed and the cause remanded.
All concur.